Exhibit 10.3

THIRD AMENDMENT TO

EXCLUSIVE LICENSE AGREEMENT

This Third Amendment to the License and Supply Agreement (this “Amendment”) is
made as of June 30, 2009 by and among Alphatec Spine, Inc., a Delaware
corporation with a principal place of business at 5818 El Camino Real, Carlsbad,
California 92008 (“Licensee”), Progressive Spinal Technologies LLC, a limited
liability company organized under the laws of the state of Delaware, with an
address at 410 East Walnut Street, Suite #8, Perkasie, Pennsylvania 18944
(“Licensor”) and Alphatec Holdings, Inc., a Delaware corporation with a
principal place of business at 5818 El Camino Real, Carlsbad, California 92008
(“Holdings”). Capitalized terms undefined herein shall have the meaning ascribed
them in the Agreement.

RECITALS

Reference is made to that certain Exclusive License Agreement dated December 18,
2007, as amended, between the parties to this Amendment (the “Agreement”).

The Parties desire to amend the Agreement as set forth herein.

Now, therefore, in consideration of the mutual promises set forth herein and for
other good and valuable consideration, the receipt and sufficiency of which is
acknowledged by the Parties hereto, the Parties hereto agree as follows:

1. AMENDMENTS

1.1 Amendment and Restatement of the First Paragraph of Section 4.1.2. The first
paragraph of Section 4.1.2 of the Agreement is hereby deleted and replaced in
its entirety with the following language:

“4.1.2 Milestone Payments. Licensee shall pay milestone payments (or in the case
of the Common Stock cause the issuance thereof by Holdings) to Licensor (each
such payment or issuance a “Milestone Payment”) as specified below no more than
thirty (30) days after the occurrence of the corresponding event designated
below, unless this Agreement has been terminated prior to such due date;
provided that Licensor hereby makes the following assignments, and the Licensee
and Holdings approves and acknowledges such assignments: (i) Licensor assigns to
[***] the right to receive [***] of the shares of Common Stock to which Licensor
is entitled in the event that [***] as described below; (ii) Licensor assigns to
[***] the right to receive [***] of the shares of Common Stock to which Licensor
is entitled in the event that [***] as described below; and (iii) Licensor
assigns to [***], which also does business as [***] the right to receive [***]
of the shares of Common Stock to which Licensor is entitled in the event that
[***] as described below. In addition, Licensor assigns to each of [***] and
[***] Licensor’s right to enforce this Agreement to the extent necessary to
obtain the issuance of such shares of Common Stock by Holdings. No Milestone
Payments described in this Subsection 4.1.2 shall be credited against or
otherwise reduce any other amounts payable hereunder.”

 

Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately

with the Secretary of the Commission pursuant to the Registrant’s application
requesting

confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as

amended.



--------------------------------------------------------------------------------

2. MISCELLANEOUS

In the event of any conflict between the provisions of this Amendment and the
Agreement, the provisions of this Amendment shall prevail. Other than as set
forth in this Amendment, the remainder of the Agreement shall remain in full
force and effect.

[Signatures Follow]

IN WITNESS WHEREOF, the Parties and Holdings have caused this Amendment to be
executed by their duly authorized representative.

 

ALPHATEC SPINE, INC.     PROGRESSIVE SPINAL TECHNOLOGIES LLC By:  

/s/    Dirk Kuyper

    By:  

/s/    E. Skott Greenhalgh

Name:   Dirk Kuyper     Name:   E. Skott Greenhalgh Title:   President and CEO  
  Title:   CEO ALPHATEC HOLDINGS, INC.       By:  

/s/    Dirk Kuyper

      Name:   Dirk Kuyper       Title:   President and CEO      

 

Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately

with the Secretary of the Commission pursuant to the Registrant’s application
requesting

confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as

amended.